DETAILED ACTION
This is in response to application 16/333,661 filed on June 10, 2021 in which claims 1-14 are presented for examination. 

Status of Claims
Claims 1-14 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Asenjo et al. (US 2018/0006913) (hereinafter Asenjo) teaches processing harmonized data received from data streams, normalizing data from multiple different sources based on defined rules.
Bhargava et al. (US 2015/0143064) (hereinafter Bhargava) teaches creating snapshots dependent on development schedules and managing data based on developed policies.
However Asenjo and Bhargava do not explicitly teach “receiving one or more data definition inputs, the data definition inputs defining the set of time-varying data to be migrated and a data structure of a target container of the target database; at one or more subsequent times after the initial time, identifying, using at least one group by a validation operation on the corresponding at least one group in the source database and the validation operation on the corresponding at least one group in the target database, one or more subsequent sets of time-varying data in the source database that have .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159